DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 15-18, drawn to controlling a crawl gait of a robot.
Group II, claim(s) 5-7 and 19-21, drawn to controlling a robot to open a door.
Group III, claim(s) 8-11 and 22-25, drawn to controlling bounding of a robot.
Group IV, claim(s) 12-14 and 26-28, drawn to controlling a robot to climb stairs.
The inventions listed as Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical features of Group I include at least controlling a crawl gait of a robot, estimating a limb load for each of a plurality of limbs of the robot; identifying a least-loaded limb from among the plurality of limbs based on the estimated limb loads; 
The special technical features of Group II include at least controlling a robot to open a door, controlling at least one of the plurality of limbs; controlling at least a first one of the plurality of limbs to manipulate the handle of the door; and controlling at least a second one of the plurality of limbs to push off the door to open the door after the handle of the door has been manipulated, which are not present in Groups I, III and IV.
The special technical features of Group III include at least controlling bounding of a robot, determining that at least one of a plurality of limbs of the robot is on a surface, controlling the at least one of the plurality of limbs to push off the surface to project the robot to a vertical height; determining that the at least one of the plurality of limbs has lost contact with the surface; and controlling the at least one of the plurality of limbs to propel the robot at a speed after the determining of lost contact, which are not present in Groups I, II and IV.
The special technical features of Group IV include at least controlling a robot to climb stairs, estimating a rise of the stairs based on at least one reading from a sensor on at least one of a plurality of limbs of the robot; estimating a tread of the stairs based on the at least one reading; controlling at least a first one of the plurality of limbs to hop to a first level of the stairs based on the estimating of the rise and the tread; controlling at least a first one of the plurality of limbs to pull against the first level of the stairs; controlling at least a second one of the plurality of limbs to push against a second level of the stairs, the second level being different from the first level; and controlling the at least the second one of the plurality of limbs to land on the first level of the stairs, which are not present in Groups I-III.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664